FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JEREMY GAUTHIER,                                 No. 08-56444

               Petitioner - Appellant,           D.C. No. 8:07-cv-00476-SJO

  v.
                                                 MEMORANDUM *
DEBRA HERNDON, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       California state prisoner Jeremy Gauthier appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Gauthier challenges a disciplinary decision in which he was found guilty of

trafficking narcotics on prison grounds. Gauthier first contends that the hearing

officer presiding over the disciplinary proceeding was biased. The record does not

demonstrate that the hearing officer was biased or suppressed evidence of

innocence. See Edwards v. Balisok, 520 U.S. 641, 647 (1997); Liteky v. United

States, 510 U.S. 540, 555 (1994).

      Gauthier also contends that he did not receive adequate notice of the

charges. This contention fails because Gauthier was provided with enough

information about the factual basis for the charge “to enable him to marshal the

facts and prepare a defense.” Wolff v. McDonnell, 418 U.S. 539, 564 (1974); see

also Zimmerlee v. Keeney, 831 F.2d 183, 188 (9th Cir. 1987).

      The state court’s conclusion that some evidence supports the decision was

not objectively unreasonable. See 28 U.S.C. § 2254(d); see also Superintendent v.

Hill, 472 U.S. 445, 454 (1985).




      1
         We certify for appeal, on our own motion, the issues of (1) whether the
hearing officer was biased; (2) whether Gauthier received adequate notice of the
charge; and (3) whether the decision finding Gauthier guilty of trafficking
narcotics on prison grounds was supported by some evidence. The state has fully
briefed the issues that we certify for appeal.

                                          2                                   08-56444
      Finally, Gauthier raises an equal protection claim that he did not present to

the district court. We decline to consider this claim for the first time on appeal.

See Sophanthavong v. Palmateer, 378 F.3d 859, 872 (9th Cir. 2004).

      AFFIRMED.




                                           3                                    08-56444